UNITED. STATES DISTRICT COURT At JAN 1 6 2020

ROB
NORTHERN DISTRICT OF INDIAN TN TRG
Noa! Us Sere TE cataton

Aaron Coates No.: 3:18-cv-000574-JD-APR
Plaintiff |
v. JUDGE JON E, DEGUILIO

MAGISTRATE JUDGE ANDREW P.
RODOVICH

Valeo Financial Advisors, LLC, et. al.,

Defendants

Nee ee

MOTION FOR DISQUALIFICATION OF JUDGE

Plaintiff, Aaton Coates, respectfully requests Judge DeGuilio disqualify from
the above captioned matter.
WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiffs

request and for all other relief that is just and proper.

Respectfully submitted,

ple

Aaron 8S. Coates, Plaintiff

18709 Taft Ct.

Goshen, IN 46528

T: 574-206-4454

E: acoates@relevantfinancial.com
/d/ January 15, 2020
CERTIFICATE OF SERVICE

. hereby certify that on January 15, 2020, I filed the foregoing with the Clerk
of the Court by USPS Priority Mail. Notice of this filing will be sent to all registered
parties by operation of the Court’s electronic filing system.

Hoover, Hull, Turner, LLP
Michael A. Dorelli
modorelli@hooverhullturner.com

David J. Hensel
dhensel@hooverhullturner.com

Barrett McNagny, LLP
Kevin K. Fitzharris
kkf@barrettlaw.com

Taft Stettinius & Hollister LLP
Michael L. Meyer, Esq.
mmeyer@taftlaw.com _

Husch Blackwell LLP
Aleksandra Rushing .
_aleks.rushing@huschblackwell.com

John W. Borkowski
john.borkowski@huschblackwell.com

Office of Attorney General Curtis

Hill
Kelly Cochran
kelly.cochran@atg.in.gov

_ Joshua Lowry

joshua.lowry@atg.in.gov

Office of Corporation Counsel
Adam S. Willfond
adam.willfond@indy.gov

Daniel P Bowman
daniel.bowman@indy.gov

Grant E. Helms
grant. helms@indy.gov

Kightlinger & Gray, LLP

Louis J. Britton

Ibritton@k-glaw.com

flee

Aaron S. Coates, Plaintiff

18709 Taft Ct.

Goshen, IN 46528

T: 574-206-4454 ©

_E: acoates@relevantfinancial.com
